DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Claim Listing
The claim listing with no amendments filed on 07/25/2022 has been entered.
Response to Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 has been approved and overcomes the non-statutory double patenting rejections set forth in the office action having notification date of 07/13/2022.
Response to Remarks
Applicant's remarks filed 07/25/2022 concerning the terminal disclaimer have been fully considered and the terminal disclaimer has been approved and overcomes the non-statutory double patenting rejections set forth in the office action having notification date of 07/13/2022.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
REASONS FOR ALLOWANCE
The following side by side comparison compares pending method claims 1-5 with pending method claims 12-16 which comparison illustrates differences between the two sets of method claims, refer to MPEP § 608.01(m), thereby avoiding a duplicate objection.
1. A method implemented by a client device, the method comprising: 

receiving a selection of an item for placement into an image of an environment; 

receiving environment image data containing the image of the environment; 

scaling an item image for the selected item based on dimensions of the environment; and 

generating an augmented reality image that: 

depicts the scaled item image disposed in the environment; and 

displays item information for the item.  


2. The method of claim 1, wherein the dimensions of the environment are determined based on the environment image data.  

3. The method of claim 2, further comprising determining the dimensions of the environment using a focus capability of an image capture device of the client device.  

4. The method of claim 1, wherein the image of the environment comprises one of a plurality of frames of a video, the method further comprising performing the scaling and the generating for each of the plurality of frames of the video.  

5. The method of claim 1, wherein generating the augmented reality image comprises receiving an indication of a placement location for the item image relative to the environment and positioning the scaled item image at the placement location.  

12. A method implemented by a client device, the method comprising: 

receiving a selection of an item for placement into an image of an environment; 

receiving environment image data containing the image of the environment; 

scaling an item image for the selected item based on dimensions of the environment; and 

generating an augmented reality image that: 

depicts the scaled item image disposed in the environment; and 

displays at least one dimension of the item.  

13. The method of claim 12, wherein the dimensions of the environment are determined based on the environment image data.  

14. The method of claim 13, further comprising determining the dimensions of the environment using a focus capability of an image capture device of the client device.  

15. The method of claim 12, wherein the image of the environment comprises one of a plurality of frames of a video, the method further comprising performing the scaling and the generating for each of the plurality of frames of the video.  

16. The method of claim 12, wherein generating the augmented reality image comprises receiving an indication of a placement location for the item image relative to the environment and positioning the scaled item image at the placement location.  



Pending claims 1-20 are distinguishable from patented claims in parent U.S. Patent No. 10,628,877 because U.S. Patent No. 10,628,877 claims in claim 1 “determining, by the client device, dimensions of the environment by identifying an object having known standard dimensions in the environment”, in claim 9 “determining dimensions of the environment by identifying an object having known standard dimensions in the environment” and in claim 15 “determining dimensions of the environment by identifying an object having known standard dimensions in the environment” which are different than that which is claimed in pending claims 1-20.
The following is an examiner’s statement of reasons for allowance: 
Similar to the Reasons for Allowance in parent US Patent Application No. 16/852,972 on page 3 in the Notice of Allowance;  in parent US Patent Application No. 13/283,416 on pages 2 and 3 in the Notice of Allowance; and in parent US Patent Application No. 15/250,588 on page 4 in the Notice of Allowance, the prior art of record fails to teach or suggest in the context of each of the independent claim 1 “generating an augmented reality image that:  depicts the scaled item image disposed in the environment; and displays item information for the item” and fails to teach or suggest in the context of each of the independent claims 12 and 17 “depicts the scaled item image disposed in the environment; and displays at least one dimension of the item”.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613